SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

905
CA 15-02008
PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


CAROLYN MERRILL, CPA, PLAINTIFF-RESPONDENT,

                      V                                          ORDER

ROMEO’S RESTAURANT OF ROCHESTER, INC.,
DEFENDANT-APPELLANT.


THOMAS J. RZEPKA, ROCHESTER, FOR DEFENDANT-APPELLANT.

JAECKLE, FLEISCHMANN & MUGEL, LLP, BUFFALO (CHARLES C. SWANEKAMP OF
COUNSEL), FOR PLAINTIFF-RESPONDENT.


     Appeal from an order and judgment (one paper) of the Supreme
Court, Monroe County (Thomas A. Stander, J.), entered July 21, 2015.
The order and judgment dismissed with prejudice any and all
counterclaims asserted against plaintiff.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see GMAC Mtge., LLC v Guccione, 127 AD3d 1136, 1137;
Page v Watson, 304 AD2d 382, 382; Brannigan v Dubuque, 199 AD2d 851,
851-852).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court